If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
               revision until final publication in the Michigan Appeals Reports.




                       STATE OF MICHIGAN

                          COURT OF APPEALS


G. C., by Next Friend CRYSTAL CAVAZOS,                          UNPUBLISHED
                                                                October 13, 2022
            Plaintiff-Appellee,

v                                                               No. 357805
                                                                Genesee Circuit Court
AMERICAN ATHLETIX, LLC, and DAVISON                             LC No. 19-112719-NO
COMMUNITY SCHOOLS

            Defendants,

and

DANIEL ROMZEK and PHILIP THOM,

            Defendants-Appellants.


G. C., by Next Friend CRYSTAL CAVAZOS,

            Plaintiff-Appellant,

v                                                               No. 357966
                                                                Genesee Circuit Court
AMERICAN ATHLETIX, LLC, and DAVISON                             LC No. 19-112719-NO
COMMUNITY SCHOOLS,

            Defendants-Appellees,

and

DANIEL ROMZEK and PHILIP THOM,

            Defendants.




                                            -1-
Before: K. F. KELLY, P.J., and BORRELLO and CAMERON, JJ.

PER CURIAM.

        In these consolidated appeals, in Docket No. 357805, defendants Daniel Romzek and
Philip Thom appeal by right the trial court’s order denying their motion for summary disposition,
which was made on the basis of governmental immunity. In Docket No. 357966, plaintiff appeals
by leave granted1 the same order, challenging the trial court’s grant of summary disposition in
favor of defendants Davison Community Schools (DCS) and American Athletix, LLC. We affirm
the court’s order granting summary disposition in favor of DCS and American Athletix. And
because Romzek and Thom were entitled to governmental immunity, we reverse the trial court’s
order denying their motion for summary disposition and remand for entry of an order granting
summary disposition in their favor.

                      I. BASIC FACTS AND PROCEDURAL HISTORY

        On October 21, 2017, Crystal Cavazos and her three-year-old son, GC, attended a football
game at Collins Field, which is near Davison Middle School in Davison, Michigan. They were
seated approximately 15 rows up in the bleachers, which correlated to approximately 17 feet above
the ground. There were no riser planks between the seats and floorboards, which meant there were
15-inch gaps throughout the bleachers. During the game, GC slipped through an opening between
the seat and the floorboard, fell to the ground, and suffered serious injuries.

         DCS owns and maintains the bleachers where the accident occurred. DCS’s Director of
Operations is responsible for, among other things, the maintenance of the grounds of the school
district. Davison High School had utilized Collins Field for its football games until a new stadium,
Cardinal Stadium, was built and opened in the fall of 2005. Romzek, the Director of Operations
for the school district at the time, was involved with the new stadium project. The bleachers at
Cardinal Stadium were built with riser planks. After the new stadium was built, the district decided
that there was no need for the wooden, extra seating capacity at Collins Field. In furtherance of
the plan to remove the wooden bleachers, DCS consulted with the architect that designed Cardinal
Stadium, THA Architects and Engineering (THA). Jacqueline Hoist, an architect for THA, met at
Collins Field to review the project. This meeting took place in December 2005, and Hoist prepared
notes in conjunction with that meeting. The project resulted with the wooden bleachers being
removed. No riser planks were added to the remaining aluminum bleachers at Collins Field.

        In 2008, Romzek, while still the Director of Operations for the school district, contracted
with American Athletix to perform an inspection of the various bleachers in the district, including
the bleachers at Collins Field. A report was issued on May 22, 2008, which covered inspections
for seven different “units” of bleachers. With respect to Collins Field, the report stated under
“Immediate Safety Issues”: “Entry stairs sinking, bent seat, no riser planks, safety rails have large




1
 Cavazos v American Athletix, LLC, unpublished order of the Court of Appeals, entered
December 9, 2021 (Docket No. 357966). This same order also consolidated the two appeals.


                                                -2-
gap.” Later in the report, under the “General Inspection” section, concerning all seven units of
bleachers, it mentioned: “There no [sic] riser planks at Collins Field.”

         Romzek did not recall making any inquiries to American Athletix regarding the report or
its reference to riser planks. Romzek explained that it was his understanding that riser planks were
not required on the Collins Field bleachers because there was no such code requirement at the time
they were built. He also stated that he was unaware of any requirement to retrofit preexisting
bleachers. There is no dispute that neither Romzek nor anyone from DCS did anything about the
lack of riser planks after receiving the 2008 report.

        Romzek left DCS in 2012, and Thom took over as Director of Operations. Thom stated
that he did not see the 2008 report until this litigation arose. In 2013, Thom asked American
Athletix to perform another bleacher inspection for the district. Section 3.1 of the report, titled
“Planks and Seats,” stated, in pertinent part:

       All aluminum, wood seat, foot and riser planks, and end caps were checked for
       cracks, breaks, or other damage. Damaged boards and missing end-caps represent
       a safety hazard and could cause tripping, pinching, and sliver accidents as well as
       weaken the structural integrity of the installation.

       The U.S. Consumer Product Safety Commission suggests in its Guidelines for
       Retrofitting Bleachers that “Any opening between the components in the seating,
       such as between the footboard, seatboard, and riser, should prevent passage of a 4-
       inch sphere where the footboard is 30 inches or more above the ground and where
       the opening would permit a fall of 30 inches or more.”

       HS Football Stadium – Good condition –No Action Needed.

       MS Football Stadium – Good condition –No Action Needed.

       Baseball Diamond – Damages, missing end caps –Action Needed.

       Soccer Field – Damages, missing end caps –Action Needed.

       Tennis Courts – Damages, missing end caps –Action Needed.

        Thom testified that he asked American Athletix for a quote to fix “everything.” American
Athletix later provided a quote to Thom, but it did not include any work for adding riser planks.
It is undisputed that no riser planks were added to the Collins Field bleachers after the 2013
inspection, and there is no evidence of any other “professional” inspections having taken place
between 2013 and the 2017 accident.

      Plaintiff filed this action on May 13, 2019, alleging three counts: negligence against
American Athletix, public-building defect against DCS, and gross negligence against Thom and
Romzek.

      DCS, Thom, and Romzek moved for summary disposition on the basis of governmental
immunity. DCS argued that the public-building exception to governmental immunity did not apply


                                                -3-
to bleachers, because bleachers are not a “building.” Alternatively, DCS argued that the hazard at
issue involved a design defect, which falls outside the purview of the duty imposed by MCL
691.1406. For their part, Thom and Romzek argued that their conduct did not rise to the level of
gross negligence, and that liability could not attach to them because their conduct was not the
proximate cause of GC’s injuries.

        American Athletix moved for summary disposition under MCR 2.116(C)(10). American
Athletix argued that plaintiff’s claim against it sounded in premises liability and that, as a result,
it could not be liable because it was not in control of the property. American Athletix alternatively
argued that any negligence claim necessarily failed because it did not owe a duty to GC.

        The trial court granted summary disposition in favor of American Athletix, ruling that
plaintiff’s claim against it sounded in premises liability and because American Athletix was not in
control of the premises, it was entitled to summary disposition. The court further determined that
to the extent that the claim sounded in ordinary negligence, the claim failed because American
Athletix owed no duty to GC. The trial court also granted summary disposition in favor of DCS.
The court found that for purposes of the motion, it was considering the bleachers to be a public
building. However, it held that DCS was nevertheless entitled to summary disposition because the
gap at issue in the bleachers was a “design defect,” which is not included under the public-building
exception to governmental immunity.

        The trial court, however, denied the motion for summary disposition as to Romzek and
Thom. The court determined that viewing the evidence in a light most favorable to plaintiff, there
was a genuine question of material fact whether Romzek and Thom were grossly negligent. The
court also rejected Romzek and Thom’s argument that there was no question of fact whether their
actions were the proximate cause of GC’s injuries. These appeals followed.

               II. DOCKET NO. 357805—ROMZEK’S AND THOM’S APPEAL

                                  A. STANDARD OF REVIEW

        This Court reviews a trial court’s decision on a motion for summary disposition de novo.
Odom v Wayne Co, 482 Mich 459, 466; 760 NW2d 217 (2008).2 A party is entitled to summary
disposition under MCR 2.116(C)(7) if, among other things, the plaintiff’s claims are “barred
because of immunity granted by law.” When considering a motion brought under this subrule, the
court considers all the affidavits, depositions, admissions, or other documentary evidence
submitted by the parties in a light most favorable to the plaintiff. Moraccini v Sterling Hts, 296
Mich App 387, 391; 822 NW2d 799 (2012). “The contents of the complaint are accepted as true
unless contradicted by the evidence provided.” Odom, 482 Mich at 466 (quotation marks and
citation omitted). Although the question of whether a governmental employee’s conduct
constituted gross negligence generally is a question of fact, “if reasonable minds could not differ,



2
  Although DCS, Thom, and Romzek cited MCR 2.116(C)(7), (8), and (10) in their motion for
summary disposition, MCR 2.116(C)(7) is the pertinent subrule because their arguments were
based on governmental immunity.


                                                 -4-
a court may grant summary disposition.” Briggs v Oakland Co, 276 Mich App 369, 374; 742
NW2d 136 (2007).

                                       B. DISCUSSION

        Romzek and Thom argue that the trial court erred when it denied their motion for summary
disposition on the basis of governmental immunity. In particular, they contend that there was no
genuine issue of material fact whether their conduct rose to the level of gross negligence, and no
fact-finder could conclude that their conduct was the proximate cause of GC’s injuries. We agree
that the trial court erred by denying the motion for summary disposition with respect to both
Romzek and Thom because a reasonable fact-finder could not find that their conduct rose to the
level of gross negligence.

       The governmental tort liability act (GTLA), MCL 691.1401 et seq., states, in pertinent part:

       [E]ach officer and employee of a governmental agency, each volunteer acting on
       behalf of a governmental agency, and each member of a board, council,
       commission, or statutorily created task force of a governmental agency is immune
       from tort liability for an injury to a person or damage to property caused by the
       officer, employee, or member while in the course of employment or service or
       caused by the volunteer while acting on behalf of a governmental agency if all the
       following are met:

              (a) The officer, employee, member, or volunteer is acting or reasonably
       believes he or she is acting within the scope of his or her authority.

             (b) The governmental agency is engaged in the exercise or discharge of a
       governmental function.

             (c) The officer’s, employee’s, member’s, or volunteer’s conduct does not
       amount to gross negligence that is the proximate cause of the injury or damage.
       [MCL 691.1407(2).]

       Gross negligence is defined as “conduct so reckless as to demonstrate a substantial lack of
concern for whether an injury results.” MCL 691.1407(8)(a). In Tarlea v Crabtree, 263 Mich
App 80, 90; 687 NW2d 333 (2004), this Court explained:

       Simply alleging that an actor could have done more is insufficient under Michigan
       law, because, with the benefit of hindsight, a claim can always be made that extra
       precautions could have influenced the result. However, saying that a defendant
       could have taken additional precautions is insufficient to find ordinary negligence,
       much less recklessness. Even the most exacting standard of conduct, the negligence
       standard, does not require one to exhaust every conceivable precaution to be
       considered not negligent.

               The much less demanding standard of care—gross negligence—suggests,
       instead, almost a willful disregard of precautions or measures to attend to safety
       and a singular disregard for substantial risks. It is as though, if an objective


                                               -5-
       observer watched the actor, he could conclude, reasonably, that the actor simply
       did not care about the safety or welfare of those in his charge.

       Here, the trial court concluded that despite being informed that the lack of riser planks
presented “an immediate safety concern, Romzek and Thom did nothing to rectify the situation.”
Moreover, the court found there was “no evidence that they ever considered taking any precautions
or measures to attend to safety.” Thus, the court concluded there was “a genuine issue of material
fact [whether] Romzek and Thom demonstrated a substantial lack of concern for whether their
conduct would cause injury to Plaintiff.”

        As an initial matter, the trial court improperly treated Romzek and Thom as a collective
entity because the court imputed the actions and knowledge of Romzek to Thom and vice versa.
Moreover, the court’s statement that both Romzek and Thom were “informed on three separate
occasions” about the bleacher gaps is not supported by the evidence. The three purported instances
occurred in 2005, 2008, and 2013. However, there was no evidence submitted to the trial court
that Romzek or Thom were privy to the 2005 communication, no evidence that Thom ever saw
the 2008 report before the accident occurred, and Romzek was no longer employed by DCS in
2013 when Thom received that report. Thus, when considering whether Romzek or Thom were
grossly negligent, the only pertinent documentation is the 2008 report, which applies only to
Romzek, and the 2013 report, which only applies to Thom.

        The trial court erred by concluding that there was a material question of fact whether
Romzek’s and Thom’s actions constituted gross negligence. It is undisputed that Romzek did not
do anything to address the lack of riser planks after receiving the 2008 report from American
Athletix. But to rise to the level of gross negligence, the actor’s conduct must be “so reckless as
to demonstrate a substantial lack of concern for whether an injury results,” MCL 691.1407(8)(a),
and it must appear that “the actor simply did not care about the safety or welfare of those in his
charge.” Tarlea, 263 Mich App at 90. The facts presented to the trial court do not raise a genuine
issue of fact that Romzek demonstrated such a lack of care. While it is undisputed that Romzek
knew there were gaps between the Collins Field floorboards and seat boards, and that he did not
take any action to retrofit the bleachers with riser planks, it was his understanding that old
bleachers, such as at Collins Field, did not have to be retrofitted to be code compliant. Romzek
was not sure from whom he learned this “grandfathering” concept, but he thought he gained it
through consultations with design and engineering individuals, such as Hoist. Although it is not
known if Hoist was the person who relayed this information to Romzek, it is notable that Hoist
held the same belief that Collins Field did not need to be retrofitted with riser planks to be code
compliant unless the bleachers themselves were being altered or were otherwise part of a
construction renovation project.

       In our view, the notation in the 2008 report that the lack of risers constituted an “Immediate
Safety Issue[]” is insufficient to show that Romzek’s failure to implement risers was grossly
negligent. Something being a “safety issue” is not the same as a declaration that it was likely that
someone was going to get hurt if no action was taken. The report does not mention the




                                                -6-
consequence of having no risers.3 In short, the report, by merely providing a vague “safety issue”
warning and referencing “no riser planks,” with no other details, adds nothing. Anyone involved
with or interacting with the Collins Field bleachers would have known or should have known that
there were large gaps present, through which a small child could fall. Romzek, or anyone else, did
not need a report to tell them that. Therefore, the question becomes whether Romzek, knowing
the risk, can be considered grossly negligent by failing to add risers to the bleachers.

       Romzek stated he grew up in Davison, attended school there, and was very familiar with
the Collins Field bleachers. In fact, Romzek personally had sat in those bleachers “dozens and
dozens and dozens of times.” Romzek knew, as well as anyone else who visited Collins Field, that
the bleachers contained gaps between the seats and floorboards. Significantly, even with the
existence of these gaps for decades, through his time in the community and as Director of
Operations, Romzek was not aware of any injuries ever occurring with those bleachers.

        With Romzek relying on his understanding that the bleachers were compliant with any
applicable codes4 and his knowledge that the bleachers had not caused any injuries, it is hard to
envision how a reasonable juror could conclude that Romzek’s failure to implement riser planks
showed that he “simply did not care about the safety or welfare of those in his charge.” Tarlea,
263 Mich App at 90. Romzek could have acted to make the bleachers safer. However, “saying
that a defendant could have taken additional precautions is insufficient to find ordinary negligence,
much less recklessness. Even the most exacting standard of conduct, the negligence standard, does
not require one to exhaust every conceivable precaution to be considered not negligent.” Id.
Therefore, although there may be a question of fact regarding whether Romzek was negligent by
failing to address the gaps in the bleachers, reasonable minds could not differ as to whether his
conduct was so reckless as to demonstrate a substantial lack of concern for whether an injury
resulted. Thus, we conclude that the trial court erred when it denied the motion for summary
disposition with respect to Romzek.

        The trial court also erred by denying the motion for summary disposition with respect to
Thom, who presents an even easier case than Romzek. Thom, having gone to school in Davison
and worked at DCS for decades, was fully aware that the Collins Field bleachers had gaps between
the seats and floorboards. The report that Thom received in 2013 specifically stated that, with
regard to the planks and seats, there were no issues and that “[n]o [a]ction” was needed.5 And


3
  We recognize that the lack of risers between the seatboards and floorboards present a risk that
small children could fall through, which tragically happened. The consequence is obvious and
perhaps does not need to be expressly stated. But in order for the report to be pertinent for this
issue, it needed to present something that laymen were not already aware of.
4
 Whether Romzek’s understanding of the code was correct is not legally relevant because what
matters was his state of mind.
5
 As discussed in the context of Romzek, the reports add little to this analysis because both Romzek
and Thom were already aware that the bleachers contained gaps and had no riser planks. They did
not require a report informing them that a small child could fit through the gaps. But in Thom’s
case, the report is even less compelling because it explicitly instructs Thom that “[n]o [a]ction”
was “[n]eeded.”


                                                -7-
when American Athletix was asked to supply a quote to fix all of the identified issues, the resulting
quote did not include any information about adding riser planks. Thom, in authorizing the quote
from American Athletix to correct “everything,” cannot thereby be deemed to have exhibited a
lack of care about the safety of others. Like Romzek, Thom was also unaware of any injuries
associated with the bleachers. In short, a reasonable juror could not find that Thom’s failure to
add risers demonstrated that he “did not care about the safety or welfare of those in his charge.”
Tarlea, 263 Mich App at 90.

        Plaintiff’s reliance on the entry in the 2013 report citing the USCPSC guidelines is
unpersuasive. First, from the very text of the report, the verbiage shows that such retrofitting is
not required (or even strongly encouraged). The relevant section states: “The [USCPSC] suggests
in its Guidelines for Retrofitting Bleachers that . . . .” (Italics emphasis added.) Both the words
“suggest” and “guidelines” are strongly indicative of nonrequired action. Moreover, although the
report quotes the USCPSC guidelines, there is no affirmative statement that any of the listed
bleachers, including Collins Field, was in violation of those guidelines. Indeed, under the cited
portion of the guidelines, the report states that the Collins Field bleachers are in “[g]ood condition”
and “[n]o [a]ction [n]eeded.” Thus, viewing this evidence in a light most favorable to plaintiff,
the report, including the citation to the USCPSC guidelines, indicate it was not necessary in
American Athletix’s opinion to retrofit the bleachers. Thom, acting consistently with this expert
opinion, did not demonstrate the requisite lack of care for others’ safety.

        There being no genuine issue of fact that Romzek’s and Thom’s conduct did not amount
to gross negligence, we conclude that the trial court erred when it denied summary disposition in
their favor.6

                      III. DOCKET NO. 357966—PLAINTIFF’S APPEAL

                                  A. STANDARDS OF REVIEW

         DCS moved for summary disposition under MCR 2.116(C)(7). As relevant here, a party
is entitled to summary disposition under MCR 2.116(C)(7) if the plaintiff’s claims are “barred
because of immunity granted by law.” When considering a motion brought under this subrule, the
court considers all the affidavits, depositions, admissions, or other documentary evidence
submitted by the parties in a light most favorable to the plaintiff. Moraccini, 296 Mich App at 391.
“The contents of the complaint are accepted as true unless contradicted by the evidence provided.”
Odom, 482 Mich at 466 (quotation marks and citation omitted).

      American Athletix moved for summary disposition under MCR 2.116(C)(10).7 “A motion
under MCR 2.116(C)(10) tests the factual sufficiency of the complaint.” Fashho v Liberty Mut


6
  Romzek and Thom also argue that the evidence presented cannot support a finding that their
actions were the proximate cause of GC’s injuries. Because we conclude that no reasonable juror
could conclude that their conduct amounted to gross negligence, we need not address this issue.
7
  American Athletix moved for summary disposition under MCR 2.116(C)(8) and (10), and the
trial court did not specify under which subrule it granted the motion. Because American Athletix



                                                 -8-
Ins Co, 333 Mich App 612, 616; 963 NW2d 695 (2020) (quotation marks and citation omitted).
In evaluating such a motion, “a trial court considers the entire record in the light most favorable to
the party opposing the motion, including affidavits, pleadings, depositions, admissions, and other
evidence submitted by the parties . . . .” Mich Assoc of Home Builders v Troy, 504 Mich 204, 212;
934 NW2d 713 (2019) (quotation marks and citation omitted). A motion under (C)(10) is properly
granted if there are no genuine issues of material fact and the moving party is entitled to judgment
as a matter of law. Id.

                                           B. DISCUSSION

                         1. CLAIMS AGAINST AMERICAN ATHLETIX

      Plaintiff argues that the trial court erred when it granted summary disposition in favor of
American Athletix. We disagree.

         Plaintiff first contends that the trial court erred by dismissing a purported claim of premises
liability when she alleged negligence, not premises liability. However, “[i]t is well settled that the
gravamen of an action is determined by reading the complaint as a whole, and by looking beyond
mere procedural labels to determine the exact nature of the claim.” Adams v Adams (On
Reconsideration), 276 Mich App 704, 710-711; 742 NW2d 399 (2007). “Michigan law
distinguishes between claims arising from ordinary negligence claims premised on a condition of
the land.” Buhalis v Trinity Continuing Care Servs, 296 Mich App 685, 692; 822 NW2d 254
(2012). “If the plaintiff’s injury arose from an allegedly dangerous condition on the land, the
action sounds in premises liability rather than ordinary negligence . . . .” Id.

        For premises-liability cases, “liability arises solely from the defendant’s duty as an owner,
possessor, or occupier of land.” Id. Indeed, “premises liability is conditioned upon the presence
of both possession and control over the land because the person in possession is in a position of
control and normally best able to prevent any harm to others.” Morelli v Madison Heights, 315
Mich App 699, 702-703; 890 NW2d 878 (2016) (quotation marks and citation omitted). “Unlike
a claim of premises liability, a claim of ordinary negligence is based on the underlying premise
that a person has a duty to conform his or her conduct to an applicable standard of care when
undertaking an activity.” Jeffrey-Moise v Williamsburg Towne Houses Coop, Inc, 336 Mich App
616, 624; 971 NW2d 716 (2021).

         Plaintiff’s complaint alleged many ways in which American Athletix purportedly breached
its duties. For example, plaintiff alleged that American Athletix inadequately carried out its
inspections, which implicates ordinary negligence because it speaks to “defendant’s ability to
conform to a particular standard of care.” Id. But other allegations in the complaint assert that
American Athletix breached its duty by “[f]ailing to undertake repairs and/or maintenance,”
“[f]ailing to install vertical riser planks . . . to prevent invitees from falling though,” and “[f]ailing
to maintain” the bleachers. These latter allegations go beyond American Athletix’s duty to
reasonably carry out its inspections. Indeed, plaintiff’s reference to “invitees” underscores that


relied on materials outside the pleadings, consideration under MCR 2.116(C)(10) is proper. See
Cannon Twp v Rockford Pub Sch, 311 Mich App 403, 411; 875 NW2d 242 (2015).


                                                   -9-
these aspects of plaintiff’s claim sound in premises liability. See Stitt v Holland Abundant Life
Fellowship, 462 Mich 591, 596-597; 614 NW2d 88 (2000) (listing “invitee” as one of the three
categories for different standards of care owed in premises-liability actions). Furthermore, because
only the entity that is actually in control of the land would have the authority to make repairs or
conduct maintenance, these aspects sound in premises liability. See Buhalis, 296 Mich App at 692
(“If the plaintiff’s injury arose from an allegedly dangerous condition on the land, the action sounds
in premises liability rather than ordinary negligence . . . .”); Anderson v Wiegand, 223 Mich App
549, 555; 567 NW2d 452 (1997) (“[P]remises liability is conditioned upon the presence of both
possession and control over the land because the person in possession is in a position of control
and normally best able to prevent any harm to others.”).

         The trial court determined that because GC’s injuries arose from a condition on the land,
i.e., the condition of the permanently affixed bleachers, the claim sounded in premises liability.
However, this Court in Jeffrey-Moise stated that when analyzing whether the plaintiff’s claim
sounded in ordinary negligence or premises liability, the Court must look at the source of the
defendant’s duty. Jeffrey-Moise, 336 Mich App at 625. In that case, we concluded that “[b]ecause
[the] plaintiff’s claim is based on [the] defendant’s duty as the possessor of the land on which she
fell and not on defendant’s ability to conform to a particular standard of care, we treat [the]
plaintiff’s claim as one of premises liability.” Id. In the instant case, looking at plaintiff’s
complaint as a whole, American Athletix’s alleged duty was not based on its status as a possessor
or owner of the land; instead, its alleged duty was to perform its inspections reasonably and with
due care toward GC.

        Looking at the complaint as a whole, plaintiff has alleged both ordinary negligence and
premises liability against American Athletix. But because there is no question of fact that
American Athletix was not the possessor or otherwise had any control over the premises, summary
disposition was proper with respect to the premises-liability aspects of plaintiff’s claim.

       We turn, then, to the issues regarding negligence. Plaintiff contends that the trial court
erred when it determined that, even if negligence applied, the claim failed for lack of duty. We
disagree.

        To demonstrate negligence, a plaintiff must satisfy the following elements: “(1) the
defendant owed the plaintiff a legal duty, (2) the defendant breached the legal duty, (3) the plaintiff
suffered damages, and (4) the defendant’s breach was a proximate cause of the plaintiff’s
damages.” Powell-Murphy v Revitalizing Auto Communities Environmental Response Trust, 333
Mich App 234, 243; 964 NW2d 50 (2020) (quotation marks and citation omitted). “Duty is the
legal obligation to conform one’s conduct to a particular standard to avoid subjecting others to an
unreasonable risk of harm.” Composto v Albrecht, 328 Mich App 496, 499; 938 NW2d 755 (2019).
A duty of care may arise by statute, by a contractual relationship, or under the common law. Hill
v Sears, Roebuck & Co, 492 Mich 651, 660-661; 822 NW2d 190 (2012). However, if there is no
relationship between the parties, “no duty c[an] be imposed on the defendant.” In re Certified
Question from Fourteenth Dist Court of Appeals of Texas, 479 Mich 498, 507; 740 NW2d 206
(2007).




                                                 -10-
       There is no dispute that American Athletix had no relationship with plaintiff or GC.8
Instead, American Athletix was contracted by DCS to inspect its bleachers. A party’s contractual
promise ordinarily does not establish a duty of care to a third party in tort. Loweke v Ann Arbor
Ceiling & Partition Co, LLC, 489 Mich 157, 170; 809 NW2d 553 (2011). Instead, courts

       should analyze tort actions based on a contract and brought by a plaintiff who is not
       a party to that contract by using a “separate and distinct” mode of analysis.
       Specifically, the threshold question is whether the defendant owed a duty to the
       plaintiff that is separate and distinct from the defendant’s contractual obligations.
       If no independent duty exists, no tort action based on a contract will lie. [Fultz v
       Union-Commerce Assoc, 470 Mich 460, 467; 683 NW2d 587 (2004).]

In doing so, the focus is not on whether the defendant’s conduct was separate and distinct from the
obligations required by the contract; the focus instead is on whether a particular defendant owes
any duty at all to a particular plaintiff, which in turn generally requires an inquiry into whether,
aside from the contract, a defendant is under any legal obligation to act for the benefit of the
plaintiff. Loweke, 489 Mich at 168. “Thus, in determining whether an action in tort will lie,” the
focus is “on whether any legal duty independent of the contract existed.” Id., citing Fultz, 470
Mich at 466. In this case, the trial court did not err when it granted American Athletix’s motion
because that entity did not owe GC a duty that was separate and distinct from the contractual
obligations it owed to DCS.

       Plaintiff asserts that American Athletix owed GC a common-law duty under the
Restatement Torts, 2d, § 324A, which states in relevant part:

               One who undertakes, gratuitously or for consideration, to render services to
       another which he should recognize as necessary for the protection of a third person
       or his things, is subject to liability to the third person for physical harm resulting
       from his failure to exercise reasonable care to protect his undertaking, if

                                              * * *

                 (b) he has undertaken to perform a duty owed by the other to the third
       person.

In Fultz, the Michigan Supreme Court cautioned that § 324A is not to be invoked uncritically or
without regard to the limiting principles in our caselaw. Fultz, 470 Mich at 464-465; see also
Fultz, 470 Mich at 470 (KELLY, J., dissenting) (stating that the Fultz majority rejected ¶ 324A(b)
of the Restatement).

       The essence of plaintiff’s negligence claim is that American Athletix should have
performed its contractual obligations better, i.e., it should have recognized the large gap in the
bleachers and clearly conveyed this as a safety issue to DCS. But these actions are rooted in


8
 Indeed, GC was not even born at the time American Athletix conducted the inspections in 2008
and 2013.


                                               -11-
American Athletix’s contractual obligations. In other words, ignoring the contract, with absolutely
no relationship between American Athletix and GC, there was no separate and distinct duty for
American Athletix to have acted for plaintiff’s or GC’s benefit. Although there is a separate and
distinct duty “to avoid harm” when one carries out a contractual obligation, see Loweke, 489 Mich
at 170, that duty is not implicated because American Athletix did not create any new hazard that
previously did not exist. See Hill, 492 Mich at 672 (“[O]ne breaches a duty that is ‘separate and
distinct’ from the contract when it creates a ‘new hazard.’ ”); Fultz, 470 Mich at 469 (holding that
no separate and distinct duty existed because the defendant’s failure to carry out its contractual
duties created no new hazard to the plaintiff). It is undisputed that American Athletix did not do
anything to the bleachers themselves to make the bleacher gaps larger or otherwise more
hazardous.

       We therefore affirm the grant of summary disposition in favor of American Athletix
because neither the premises-liability nor negligence claims were supported in law or fact.

                                   2. CLAIM AGAINST DCS

      Plaintiff also argues that the trial court erred when it granted summary disposition in favor
of DCS on the basis of governmental immunity. We disagree.

      The GTLA provides that a governmental agency “is immune from tort liability if the
governmental agency is engaged in the exercise or discharge of a governmental function.” MCL
691.1407(1). However, an exception to governmental immunity is the public-building exception:

              Governmental agencies have the obligation to repair and maintain public
       buildings under their control when open for use by members of the public.
       Governmental agencies are liable for bodily injury and property damage resulting
       from a dangerous or defective condition of a public building if the governmental
       agency had actual or constructive knowledge of the defect and, for a reasonable
       time after acquiring knowledge, failed to remedy the condition or to take action
       reasonably necessary to protect the public against the condition. [MCL 691.1406
       (emphasis added).]

       Plaintiff argues that the trial court erred when it concluded that the public-building
exception to immunity did not apply because the lack of riser planks on the bleachers constituted
a design defect, which falls outside a governmental agency’s duty to “repair and maintain” its
public buildings. The Michigan Supreme Court has held that the requirement to “repair and
maintain” does not include the duty to correct design defects. Renny v Dep’t of Transp, 478 Mich
490, 500-501; 734 NW2d 518 (2007). The Court explained:

       [The first sentence of MCL 691.1406] unequivocally establishes the duty of a
       governmental agency to “repair and maintain” public buildings. Neither the term
       “repair” nor the term “maintain,” which we construe according to their common
       usage, encompasses a duty to design or redesign the public building in a particular
       manner. “Design” is defined as “to conceive; invent; contrive.” By contrast,
       “repair” means “to restore to sound condition after damage or injury.” Similarly,
       “maintain” means to “to keep up” or “to preserve.” Central to the definitions of



                                               -12-
       “repair” and “maintain” is the notion of restoring or returning something, in this
       case a public building, to a prior state or condition. “Design” refers to the initial
       conception of the building, rather than its restoration. “Design” and “repair and
       maintain,” then, are unmistakably disparate concepts, and the Legislature’s sole use
       of “repair and maintain” unambiguously indicates that it did not intend to include
       design defect claims within the scope of the public building exception. [Renny, 478
       Mich at 500-501 (citations omitted).]

        In sum, because the public-building exception excludes claims of design defects, to avoid
governmental immunity, a plaintiff must establish that the defective condition was the result of the
failure to repair or maintain. In Tellin v Forsyth Twp, 291 Mich App 692, 705-706; 806 NW2d
359 (2011), this Court attempted to explain the differences between what constitutes a “design
defect” and what constitutes “repair and maintenance”:

               A design defect would appear to consist of a dangerous condition inherent
       in the design itself, such as its characteristics, functioning, and purpose. . . .

               In contrast, a failure to repair or maintain appears to consist of something
       caused by extrinsic circumstances, such as a malfunction, deterioration, instability,
       or a fixture that is improperly secured or otherwise improperly constructed or
       installed. Reparative or preventative measures may also supplement the existing
       structure to preserve the existing design. An action could initially be a design
       decision, but subsequent improper installation, malfunction, deterioration, or
       instability could later transform this decision into a failure to repair or maintain.
       [Emphasis added.]

        Plaintiff states in her brief on appeal that the duty to maintain and repair “necessarily
involves the duty to ensure compliance with all applicable codes when bleachers are modified
and/or altered.” There was, however, no evidence presented to the trial court that the Collins Field
bleachers were ever modified or altered after the applicable building code was modified to require
no gaps of greater than four inches. Plaintiff concedes that the bleachers complied with the
applicable code when they were built. Plaintiff, however, maintains that the removal of the
wooden portions of the bleachers in 2006 triggered the requirement to bring the bleachers to
present-day code standards. This assertion must fail. The evidence was uncontroverted that the
wooden bleachers that were removed in 2006 were separate units that simply sat near the central
bleachers at issue and did not touch or otherwise interact with them. Therefore, the removal of the
wooden bleachers did not otherwise alter, modify, or affect the central aluminum bleachers.
Consequently, there was no modification or alteration to “trigger” any compliance with current
codes.

        Moreover, applying the principles from Renny and Tellin dictates that plaintiff’s claim is a
one for a design defect. The gaps in the bleachers are “condition[s] inherent in the design itself,”
which indicates that it is a design defect. Tellin, 291 Mich App at 705. Further, the gaps in the
bleachers were not caused by extrinsic circumstances; they had been there ever since the aluminum
bleachers were constructed decades ago. Consequently, the essence of the claim is for a design
defect, not the failure to repair or maintain.



                                               -13-
        Plaintiff also asserts that the current code requires that all existing bleachers must comply
with the code provision limiting gaps to less than four inches, regardless of the presence of any
modifications. Thus, plaintiff argues that because the duty to repair or maintain encompasses the
duty to comply with applicable codes, DCS violated that statutory duty when it failed to address
the large gaps in the bleachers. We find this argument unpersuasive.

        In Renny, the Michigan Supreme Court stressed that “[c]entral to the definitions of ‘repair’
and ‘maintain’ is the notion of restoring or retuning something, in this case a public building, to a
prior state or condition.” Renny, 478 Mich at 501. In the present case, installing a new feature,
such as riser planks, even if done in the context of complying with any regulation or code,
undoubtedly is not “restoring or returning” the bleachers to “a prior state or condition.”
Consequently, irrespective of any purported code violation, plaintiff’s allegation involves a design
defect and the trial court properly granted summary disposition in favor of DCS on the basis that
a design defect claim does not fall within the public-building exception.

       We affirm the grant of summary disposition in favor of defendants American Athletix and
DCS, reverse the denial of summary disposition in favor of Romzek and Thom, and remand for
entry of an order granting summary disposition in their favor. We do not retain jurisdiction.
Defendants, as the prevailing parties, may tax costs. MCR 7.219(A).

                                                              /s/ Kirsten Frank Kelly
                                                              /s/ Stephen L. Borrello
                                                              /s/ Thomas C. Cameron




                                                -14-